 In the Matter of NATIONAL FIREWORKS, INC.andAMERICAN FEDERATIONOF LABORCase No. 11-R-775.-Decided June 9,1945Mr. Clifford L. Hardy,for the Board.Mr. Joseph H. Sharrillo,ofWestHanover, Mass.,for the Company.Mr. James E. Stewart,of Mayfield, Ky., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a first amended petition duly filed by American Federation ofLabor, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of NationalFireworks, Inc.,Mayfield,Kentucky, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing upondue notice beforeWilliam O. Murdock, Trial Examiner. Said hearingwas held at Mayfield, Kentucky, on April 19, 1945. The Company, theUnion, and the Board appeared and participated. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby af-firmed. All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Fireworks,Inc., a Massachusetts corporation,has its principalplantatWest Hanover,Massachusetts,and operates an ammunitionloading plant at Mayfield,Kentucky, the only plant involved in this pro-62 N. L.R. B., No. 43.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding. During the 12-month period ending March 1945, the Companypurchased raw materials consisting of powder,metalcomponents, andlumber, having a value of over $100,000, of which 75 per cent was shippedto the Mayfield plant from points outside the Commonwealth of Kentucky,During the same period, the Company's finished products were valued atover $100,000, all of which was shipped to the Armed Services.The Company admits, only for the purposes of this cast, thatit is en-gaged in commerce within themeaning oftheNational Labor RelationsAct.II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the ex-clusive bargaining representative of certain of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe units hereinafter found appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.-IV. THE APPROPRIATE UNITSThe Union contends all plant-protection-employees, including firemen,sergeants, corporals, and gate girls, but excluding the captain, lieutenants,industrial investigators, clerical employees, and all other supervisory em-ployees, constitute an appropriate unit. The Company contends that a unitincluding deputized guards is inappropriate, and that in any event sergeants,corporals, gate girls, and firemen should be excluded from such a unit.In support of its contention; the Company claims that the guards whohave taken an oath as special police officers of the Commonwealth of Ken-tucky should not belong to a union, by virtue of recent rulings by UnitedStates Circuit Courts of Appeals? The Company urges that the principlesenunciated in the above court decision be applied to the instant case. How-'The Board agent reported that the Union submitted 38 authorization cards, and that 36 of thecards contained the names of persons appearing on the Company's pay roll datedFebruary18, 1945,which contained the, names of 59 employees in the unit alleged by the Union to be appropriate.2N L. R B v. E C Atkinsand Company,147 F (2d) 730 (C C A7) ;-N. L R. B.v. Jones andLaughlin Steel Corp,146 F (2d) 718(C C A. 6).On June 4, 1945,the U. S Supreme Court granted the Board's petition for writsof-certiorariinthese cases,vacated the judgments,and remanded the cases to the respective Circuit Courts ofAppeals for further consideration in light of alleged changed circumstances with respect to thedemilitarization of the employees involved. NATIONALFIREWORKS,INC.273ever, the Board does not acquiesce in those decisions. Insofar as the Com-pany inferentially maintains that membership in a union may interferewith the duty which a guard owes to his employer, we do not agree thatthere is any such incompatibility between union membership and faithfulperformance of duty. Nor do we regard the militarization or deputizationof guards as materially affecting their status as employees or as creatinga new conflict in loyalties. Accordingly, we find that a unit of deputizedguards is appropriate 8The plant-protection employees consist of plant guards, firemen, andindustrial safety investigators, all of the groups being responsible to thecaptain of the plant-protection department. At present, only 29 of theguards are deputized; the Company, however, recently requested deputiza-tion of the remaining guards which will be effected in the near future. Allof them are uniformed. They perform foot patrols, carrying watch clocks ;check persons and vehicles in and out at the gates; search employees formatches, by having them turn their pockets inside out ; report employeeswho come to work under the influence of intoxicants ; and observe andreport general violations of plant rules. The Company employs 16 firemenwho are supervised by 1 lieutenant, who is in turn under the direction ofthe captain of the plant-protection department. None of the firemen aredeputized, nor has the Company requested their deputization. The firemenmake 2-hour inspection tours of the plant watching for fire hazards; trainproduction employees to be volunteer firemen in each building; conductfire drills ; and maintain the fire fighting equipment.Since the firemen are neither deputized nor do they have any monitorialfunctions such as exercised by the guards, we shall not include the firemenwithin the unit of deputized guards.` However, we shall accord the fire-men an opportunity to bargain collectively in a unit separate and apartfrom that of the deputized guards.Sergeants:The Company employs five sergeants, one of whom theparties referred to in the record as a supervisory sergeant and agreed toexclude from the unit. The remaining four in this group are in charge ofshifts, each having supervision over nine guards. The record is clear thatthe sergeants have authority effectively to recommend the discharge ordiscipline of guards under their direction. Accordingly, we shall excludeall of them.Corporals:There are four corporals who 'are stationed at the policeheadquarters during the various shifts, to whom the guards on the postsreport by telephone every 30 minutes. Failures to make such reports within3 SeeMatter of Aluminum Company of America, et at.,61N. L. R. B. 1066;Matter of Beth-lehem-Fairfield Shipyard,Inc.,andBethlehem Steel Company,ShipbuildingDivision,BaltimoreYard,61N. LR. B. 901,Matter of International Harvester Company, Milwaukee Works,61N. L. R. B. 912.4Cf.Matter of Bell Aircraft Corporation,54 N. L. R. B. 1095. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD5minutesof the schedule are reported by the corporal to the sergeantresponsible for theparticularguard, who makes a personalinvestigationof the matter. Since the corporals are primarily engaged in a desk job anddo not appear to have any supervisory authority within the Board's usualdefinition thereof, we shall include them in the unit.Gate girls:There are three employees in this group who were formerlyuniformedand militarizedThey are stationed at one of the gate officeswhere they issuepasses, keeprecords on persons and trucks entering andleaving the plant,and assistthe guardsin issuingbuttons. They do notattend the gate as guards do, nor do. they engage in foot patrols or thewatch searches. They are on the salaried office pay roll and classified asclerks, whereas the guards are hourly paid. Due to theclericalnature oftheir duties, and the fact that they are not deputized,we shallexcludethe gategirls.-We find that each of the following groups of the Company's employeesconstitutes a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act:1All deputized guards of the Company, including corporals, but ex-cluding the captain, lieutenants, sergeants,gate girls, industrial investiga-tors. clerical employees, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.2.All plant-protection firemen of the Company, excluding the captain,the lieutenant, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changesin the status ofemployees, or.effectively recommend suchaction.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by elections by secret ballot among the employees in theappropriate units who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Elections herein, subject tothe limitations and additions set forth in the DirectionDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with National Firework's, Inc.,iVlayfield,Kentucky,electionsby secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Direc- NATIONAL FIREWORKS, INC275tion, under the direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be representedby American Federation of Labor, for the purposes of collective bar-gaining.5 Includingguards who are to be deputizedin the near futurea